              Case 2:20-mj-00661-BAT Document 1 Filed 10/15/20 Page 1 of 10




 1                                                            Chief Magistrate Judge Brian A. Tsuchida
 2
 a
 J

 4

 5

 6

 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9

l0                                                               NO. MJ20-66
      UNITED STATES OF AMERICA,
l1                                                                   1
                               Plaintiff
                                                                 COMPLAINT for VIOLATION
12

13                                                               Title 18, United States Code,
                          v.
                                                                 Section 545
T4
      RAYMOND WALTER MICHLIG,
15
                               Defendant.
t6
t7 BEFORE United States Chief Magistrate Judge Brian A. Tsuchida, Seattle, Washington.
18   The undersigned complainant duly sworn states:

l9                                                  COLINT ONE

20                                       (Smuggling of Merchandise)

2T          During huly 2020 and continuing through on or about October 14,2020,
22   in Snohomish County, within the Western District of Washington, RAYIVIOND
23   WALTER MICHLIG, knowingly did import merchandise, contrary to law, that is, two
24   firearm silencers, then knowing that said merchandise had been imported and brought
25   into the United States contrary to law.
26          All in violation of Title      18, United States Code, Section 545.

27

28

      Complaint/United States v. Raymond Walter   Michlig'I                       I.JNITED STATES ATTORNEY
                                                                                  700 STEWART STREET SUIrE 5220
                                                                                   SEATTLE, WASHINCTON 9810I
              Case 2:20-mj-00661-BAT Document 1 Filed 10/15/20 Page 2 of 10




 I          This Complaint is being presented electronically pursuant to Local Criminal Rule
 2   CrR a1(d)(3). The undersigned complainant duly sworn further states:
 a
 J                                                 Introduction
 4           l.      I am a Special Agent ("SA") with Homeland Security Investigations
 5   ("HSI"), United States Department of Homeland Security, and have been so employed
 6   since December 2003. I am a graduate of the Federal Law Enforcement Training Center

 7   ("FLETC") academy in Glynco, Georgia. I am currently assigned to the HSI Border
 8   Enforcement Security Task Force in Seattle, Washington, which is tasked with

 9   investigating violations of U.S. law involving contraband smuggling, trade fraud and
10   financial crimes. Prior to my employment with HSI, I was a United States Probation
1l   Officer for approximately three years and was a Correctional Officer and Case Manager
t2 with the Bureau of Prisons for approximately three years.
l3          2.       During my career, I have participated in investigations and executed search
t4 warrants involving theft, fraud, money laundering, smuggling, import and export
15   violations, counterfeit goods, crimes against persons and drug trafficking. Because of
t6 this training   and experience,     I am familiar with common methods of investigating import
17   and export violations and have become familiar with how smuggling schemes                work. This
t8 experience includes knowledge on how individuals unlawfully import, export, store and
t9 resell smuggled goods, how individuals            use the U.S. postal system to move contraband

20   and how those involved in contraband smuggling conduct financial transactions to

2t facilitate smuggling activity. I am also familiar with the manner in which individuals
22   illegally acquire and import firearms and firearm parts from foreign countries to the
23   United States, and the unlawful resale and distribution of f,trearm and firearm parts within
24   the United States.

25           3.      I make this affidavit from personal knowledge based on my participation in
26   this investigation, including witness interviews by myself and/or other law enforcement
27   agents, communications with others who have personal knowledge of the events and

28   circumstances described herein, and information gained through my training and

                                                                                UNITED STATES ATTORNEY
      ComplaintlUnited States v. Raymond Walter Michlig - 2
                                                                                7OO STEViART STREET SUITE   5220
                                                                                 SEATTLE, WASHINGTON   9810I
               Case 2:20-mj-00661-BAT Document 1 Filed 10/15/20 Page 3 of 10




 I   experience. The information outlined below is provided for the limited purpose                        of
 2   establishing probably cause and does not contain all details or all facts of which I am
 a
 J   aware relating to this investigation.

 4                                    Facts Establishing Probable Cause

 5   A.      Seized Parcel

 6
             4.      On July 27 ,2020, Custom and Border Patrol Officers (CBP) at the
 7
     incoming international mail facility in the Longo Warehouse in Los Angeles, Califomia,
 8
     inspected a parcel arriving from China. The shipping address on the parcel is
 9   ..CHENGENLONG ELECTRONICS SHENZEN CO,                                1   XIANGXIN ROAD ZHENYAN
10
     INDUSTRIAL, GUANDONG, SHENZHEN, 518000" and the consignee is RAYMOND
11
     MICHLIG, located at*20707 60TH AVENUE WEST, LYNNWOOD, WA 98036,
t2 LINITED STATES".
t3        5. The parcel label stated it contained a filter. The shipping weight of this
t4 parcel was 0.77 kilograms. CBP Officers examined the contents of the parcel which had
l5 two items that were believed,         based on its appearance and components, to be consistent
T6                                                              firearm suppressors, not a filter. A filter is
     with a firearm silencer, otherwise known          as a
t7 an item designed to allow fluid to pass through               a   permeable infrastructure which would
18
     allow for the filtering of flne particulate matter. The appearance and use of a filter is
19
     distinctly different than a firearm silencer.
20           6.      I have consulted with firearm experts with the Bureau of Alcohol, Tobacco,
2T
     and Firearms (ATF), including        ATF Special Agent (SA) Claudia Grigore. Based on my
22   training and experience, and consultations with ATF experts, companies in China often
23
     advertise these silencers as car parts to mask the item and actual intended use, and to
24   enable smugglers to conceal the true nature of the commodity from customs inspectors.
25
             7.      Markings on one of the box labels appear to indicate the size of the
26   National Pipe Threads for the silencer. The silencer in the brown box is %x28 which
27   according to ATF Bulletin 20-01would fit an AR-15, M-16, AR-l80, most threaded
28   .223s, most threaded 9mm, Ruger 10122 Tactical, Newer                    Mini   14, MPA57, and        aMPA

      ComplaintlUnited States v. Raymond Walter Michlig -   3                            UNITED STATES ATTORNEY
                                                                                         700 SrEwARr STREET SurrE 5220
                                                                                          SEATTLE,   wAsHrucroN 98101
              Case 2:20-mj-00661-BAT Document 1 Filed 10/15/20 Page 4 of 10




 I   "Mini". As explained below, agents later seized 9mm handguns, among other firearms,
 2   from Michlig's residence. The silencers in the parcel shipped from China are likely to        fit
 a
 J   onto these handguns based on the threading size.

 4           8.      CBP forwarded the parcel with two silencers to me and I received it on
 5   August 24,2020. The below are photographs of the silencers:

 6

 7

 8

 9

r0
t1
t2
t3
l4
l5
t6
t7
18

t9
20

2t
22

23

24

25

26

27

28

      ComplaintlUnited States v. Raymond Walter Michlig - 4               LTNITED STATES ATTORNEY
                                                                          700 SrEwARr STREET SurrE 5220
                                                                           SEATTLE, WASHTNGToN 98101
               Case 2:20-mj-00661-BAT Document 1 Filed 10/15/20 Page 5 of 10




 I
 2                                                              rlllnffi    illltlllltil
                                                                    ttt620038r llrltY6?
 a                                                                  a.at.t.   -   ).i:::al
 J

 4

 5

 6

 7

 8

 9

10
             9.        SA Grigore has received specializedtraining on firearms, which includes
11
     training on silencers. I have also reviewed ATF Firearms & Ammunition Technology
t2
     Division Technical Bulletin 20-01of October 30,2019, (ATF Bulletin 20-01) concerning
l3
     components of a silencer. SA Grigore and I have examined the items in the parcel
t4
     addressed to Raymond Michlig, and based on my training and experience, and
l5
     consultation with SA Grigore, the parcel contains all the components to be two silencers,
t6
     including baffles and marked points for simple machine work, assembly, and adaptation.
t7
     These components are also noted in ATF Bulletin                     20-U                as components      for   a silencer.
18
     The silencer pictured in ATF Bulletin 20-01 is as follows, and is similar to the silencers
t9
     in the seized parcel:
20

2t
                                                                                               Outer tube
22
             lntemal
23           threads

24

25

26

27

28

      ComplaintlUnited States v. Raymond Walter Michlig -   5                                           UNITED STATES ATTORNEY
                                                                                                        700 SrEwARr SrRrEr SurrE 5220
                                                                                                            SEATTLE, wASHrNcroN 98 I   0l
              Case 2:20-mj-00661-BAT Document 1 Filed 10/15/20 Page 6 of 10




 I           10.      Title 18, Ilnited States Code, Section 545 prohibits the importation of
 2   merchandise that is fraudulently identified to conceal the true nature of the merchandise.
 a
 J   Based on my training and experience, silencers are commonly masked as other items,

 4   such as toys or vehicle parts, on the import manifest. In this instance, the parcel addressed

 5   to Camden Lamp is consistent with the smuggling techniques used by persons who place
 6   online orders for firearms silencers, knowing that the parcel manifest              will list a different
 7   type of item, such as a fuel filter, to conceal the true nature of the content of the parcel

 8           11.     According to Department of Licensing records, Raymond Walter Michlig
 9   resides at20707 60th Avenue West, Lynnwood, Washington. Michlig also has vehicles
t0 registered to this address. This is the same address to which the firearms silencers from
1l   China were addressed for delivery.
t2   B.     Michlig's Prior Convictions
l3           12.     Michlig has prior state felony convictions for burglary second degree,
t4 possession of a controlled substance without               a   prescription, and possession of stolen

15   property first degree. Typically, a person with felony convictions is considered prohibited

t6 from possessing firearms under federal law. However, Michlig restored his rights to
t7 possess firearms in the state of Washington on May t9,2016. For this reason, Michlig is
18   no longer prohibited from possessing firearms under federal law.
t9           13.     Even though his firearm rights were restored, Michlig is prohibited from
20   importing firearm silencers into the United States without prior authorization and
2t prohibited from possessing firearms that are required to be registered with the National
22   Firearms Transfer Record. A silencer is a firearm that is required to be registered with the

23   NFTR. I have confirmed with CBP and ATF that Raymond Walter Michlig did not seek
24   prior authorization to import frrearms, including firearm silencers, and that he does not
25   have any firearms registered with the National Firearms Transfer Record. Michlig further

26   does not possess a Federal Firearms License, nor is he licensed by the federal government

27   to be in the business of importing or selling firearms in the United States.
28           14.     SA Grigore has learned that Raymond Walter Michlig has purchased

      Complaint/United States v. Ruymond Walter Michlig - 6                            UNITED STATES ATTORNEY
                                                                                       700 SrEV/ART STREET SurrE 5220
                                                                                        SEATTLE, WASHINGToN 98 I O1
                Case 2:20-mj-00661-BAT Document 1 Filed 10/15/20 Page 7 of 10




 I   numerous firearms since restoring his right to possess firearms in2016. I have also

 2   conducted an online search to locate social media accounts for Raymond Michlig. Based
 a
 J   on this search, I have learned that Michlig has a Facebook account in his name. In

 4   reviewing the publicly available photos on Michlig's Facebook account, I located several
 5   photographs where Michlig is displaying firearms. For example, on June 14,2020,

 6   Raymond Michlig posted pictures of a camping trip and several rifles in stands that

 7   appear to be for target shooting or hunting.

 8            15.     On the website Linked In, Raymond Michlig lists his employment as a

 9   Machine Operator at Accurate Sheet Metal Inc. V/ashington State Employment Security
l0 Department lists Firland Foundation             as   Michlig's employer from 2017 wtilpresent.
l1   Firland Foundation produces sheet metal and machined parts. In Michlig's Facebook
t2 account, on August 21,2020, he posted                a   photograph of a Clausing 15 floor model drill

t3 press. A drill press can be used to make a single, straight, and accurate hole with less
l4   damage. This is because it has a simple on/off switch that is used instead of a trigger.

l5            16.     Based on my training and experience, I know that the firearm silencers

l6 imported from China to Michlig will              need to have a hole drilled where the manufacturer

l7   has indexed or marked the center of the end caps. With the hole in the end cap, it allows

l8   a   bullet to exit unobstructed. The other end is threaded to fit the firearm. Michlig's
t9 employment and Facebook photographs indicate he has the knowledge and drill press to
2A   create the hole in the items ordered from China.

2l   C.       Another International Package
22            17.     As part of this investigation, I have discovered through law enforcement

23   database queries that another international parcel is scheduled to be delivered to

24   Raymond Walter Michlig. On October 1,2020,I conducted a border search of package
25   number LN289140925CN addressed to Raymond Michlig at his Lynnwood residence.
26   The package was sent from'Jinsong dong" in Shenzhen, China, and manifested as a toy
27   weighing .2 KG and valued at $10. Upon inspection I found an airsoft M-84 Stun
28   Grenade. I consulted with an ATF Certified Explosives Specialist Agent who advised

      ComplaintlUnited States v. Raymond lilalter Michlig - 7                         UNITED STATES ATTORNEY
                                                                                     700   Srrwanr   STREET SUIrE 5220
                                                                                      SEATTLE, WASHTNGToN 98101
              Case 2:20-mj-00661-BAT Document 1 Filed 10/15/20 Page 8 of 10




 I   that the airsoft M-84 Stun Grenade replicates a genuine M-84 Stun Grenade. The Agent

 2   explained that the airsoft replication can be modified into a stun grenade that can be used
 J   as an explosive device, however the         modification process can be quite complicated. The
 4   airsoft stun grenade would need to be examined by an explosives specialist to determine
 5   the extent of modification needed, and the feasibility of converting the airsoft stun
 6   grenade to a functional stun grenade that could be used as a destructive or explosive

 7   device. If Michlig were to convert the airsoft stun grenade into a functional stun grenade
 8   that has the capacity to be a destructive or explosive device, he would be required to

 9   register the device with the National Firearms Transfer Record. Title 28, United States

l0   Code, Section 5845, defines a grenade as an explosive device.

ll D.        Execution of Search Warrant
t2           18.     On October 13,2020, I applied for and was granted a search warrant by the
l3 Honorable Brian A. Tsuchida, United States Chief Magistrate Judge, Western District of
t4 Washington, No. MJ20-656, to search Raymond Walter Michlig's residence in
l5 Lynnwood, Washington, for firearms, firearm silencers, and documents              and records

t6 related to the smuggling and possession of firearns and firearm silencers.
t7           19.     On October L4,2020, affangements were made for a postal employee to
t8   deliver the parcel containing the firearm silencers to Michlig's residence. The employee
t9 Ieft the package in Michlig's mailbox. Law enforcement surveillance of the mailbox and
20   residence was conducted until Michlig arrived home later in the day. Michlig opened his

2t mailbox     and took out his mail and the parcel containing the firearm silencers. As          Michlig
22   was walking back toward his residence, agents approached him and placed him in

23   custody. Michlig was carrying a fully loaded Glock model 19 pistol when agents
24   apprehended     him. Other agents made entry into his residence. Agents advised Michlig
25   of his rights under Miranda and he stated he understood them and would speak with
26   them.

27           20.     Michlig made the following brief statements. He lives alone in the house.
28   He had visited local gun stores to purchase "cans" but the stores required him to complete

      ComplaintlUnited States v. Raymond Walter Michlig -   8                  UNITED STATES ATTORNEY
                                                                               700 SrEwARr STREET SurrE 5220
                                                                                SEATTLE, WASHTNGToN 98101
               Case 2:20-mj-00661-BAT Document 1 Filed 10/15/20 Page 9 of 10




 I   paperwork for them and the federal government to register the items. Agents asked him
                      oocans,"
 2   what he meant by          and asked if he was referring to silencers. Michlig stated yes,
 a
 J   and that the local stores were not selling them currently because they were too busy with

 4   firearms sales. Michlig then bought the o'cans" on the internet, but switched to referring to
 5   the "cans" as unmodified solvent traps. He stated that the items were on the internet from
 6   different sites including Wish.com and others that were advertised on Facebook. He
 7   claimed that the solvent traps were for working on his motorcycles and cleaning his
 8   firearms.

 9           21.     Agents located ten silencers (in addition to the two in the mailed parcel)
10   and a silencer threading     kit in Michlig's residence. They also located twenty firearms in
1t   the residence to include a fully automatic         Uzi. The other firearms found were a
t2 Browning Arms 191I (pistol), Kimber manufactured custom TLE-II (pistol), Keltec CNC
l3 (pistol), Ruger Mark I .22 caliber (pistol), Glock model l7 (pistol), Keltec .22LF.
l4 (pistol), Henry Repeating Arms           .22 (rifle), Ruger .22LR (rifle), Savage Arms Model

15   30.06 (rifle), Smith    & Wesson M & P 9mm (pistol), Privately Manufactured Firearm                 -

t6 AR-15 type (rifle), Ruger Rifle, Riley Defense SKS Type (rifle), two Privately
l7 Manufactured Firearm - AK-Type rifles, SKS Rifle, Privately Manufactured Firearm -Uzi
18   Type (rifle), Saiga 12 Russian Shotgun and a Glock model 19 (pistol). Additionally,
t9 there were various parts that agents recognized are used to manufacture an AR-15 rifle,
20   along with many boxes of ammunition and numerous supplies to manufacture

2t ammunition.
22           22.     Also found in the residence were twenty-nine M-80s (contraband
23   explosives and flash powder devices) and various items and parts to manufacture
24   explosive devices. These parts included black powder, smokeless powder, safety fuse,
25   grenade body with a plug, victim initiated switches, primers, hobby fuse, electric

26   matches, grenade fuse parts, cut pieces of safety fuse, and a grenade body. Based on my

27   consultation with ATF agents, I believe that these assemblage of parts were intended to
28   manufacture an explosive device.

      ComplaintlUnited States v. Raymond Walter Michlig - 9                     UNITED STATES ATTORNEY
                                                                                700 SrEwARr STREET SurrE 5220
                                                                                 SEATTLE, WASHTNGToN 98 I O1
              Case 2:20-mj-00661-BAT Document 1 Filed 10/15/20 Page 10 of 10




 I           23.      Agents located books on manufacturing pyrotechnics, converting firearms
 2   to fully automatic firearms, silencers, and how to make C4 (an explosive). Agents also
 a
 J   found a ballistic vest and a drill template for a privately manufactured firearm.
 4           24.      During the search of Michlig's residence, drug paraphernalia, marijuana,
 5   marijuana seeds, marijuana powder, and assorted white pills in unlabeled prescription
 6   bottles were located and seized. The pills appeared to be hydrocodone, an opioid pain

 7   medication that requires      a   prescription.

 8                                                     Conclusion

 9           Based on the foregoing, I submit there is probable cause to believe that

l0 RAYMOND WALTER MICHLIG committed the crime of Smuggling of Merchandise,
ll   in violation of Title 18, United States Code, Section 545.
t2           Dated this l5th day of October, 2020.

13

t4
15
                                               Homeland Security Investigations, Special Agent
t6
t7
             Based on the Complaint and Affidavit sworn to before me, and subscribed in my
t8
     presence, the Court hereby finds there is probable cause to believe that the defendant
t9
     committed the offense set forth in the Complaint.
20
             DATED this                day of October 2020.
2t
22

23                                                      BRIAN A. TSUCHIDA
                                                        United States Chief Magistrate Judge
24

25

26

27

28

      Complaint/United States v. Raymond l[alter Michlig - 10                    UNITED STATES ATTORNEY
                                                                                 7OO STEWART STREET SUITE   5220
                                                                                  SEATTLE, WASHINGToN 98 I O1
